Exhibit 10.52

 

November 3, 2003

 

David B. Cooper, Jr.

1400 Marina Way South

Richmond, CA 94804

 

Dear David,

 

It is a pleasure for me to provide you with this letter agreement setting forth
the terms of your offer of employment with QRS Corporation (“QRS” or the
“Company”).

 

POSITION

 

SVP and Chief Financial Officer

 

REPORTING TO

 

Chief Executive Officer

 

LOCATION

 

Richmond, California

 

START DATE

 

November 12, 2003

 

ANNUAL COMPENSATION:

 

Your annual compensation, incentive compensation and performance evaluation will
be administered by QRS’ Chief Executive Officer and reviewed by the Compensation
Committee of the Board of Directors. Your annual compensation shall be as
follows:

 

  1. Your annual base compensation will be $275,000. QRS employees are paid
semi-monthly (i.e., on the fifteenth and last working day of each month).

 

  2. In addition, your annual target incentive compensation shall be 50% of your
base compensation or $137,500. The actual incentive compensation that you
receive shall be based upon the performance of the Company as a whole and your
individual performance during the calendar year as described below under annual
incentive compensation components. Unless otherwise provided herein, you must be
present at the end of the calendar year to receive your target incentive
compensation. For your employment in 2003, your bonus will be no less than 100%
of the target level (pro rated for the term of your employment in 2003). Your
total annual target compensation is the sum of your base compensation and your
target incentive compensation. Your compensation, including incentives, will be
reviewed in 2004 and each

 

1.



--------------------------------------------------------------------------------

  3. year thereafter in conjunction with the year-end evaluation of your
performance. If there is a material increase in the nature of your
responsibilities, your compensation will be reviewed for increase at that time.

 

ANNUAL INCENTIVE COMPENSATION COMPONENTS:

 

  1. General Corporate Financial Objectives— Seventy-five percent (75%) of your
incentive compensation shall be based upon the extent to which QRS achieves its
overall financial objectives as defined by the applicable annual operating plan
approved by the Board of Directors. For example, if QRS achieves 100% of its
overall financial objectives, then you shall have earned 75% of your target
incentive compensation. Should the Company not achieve the financial objectives
set forth in the operating plan, your incentive compensation will be
subjectively determined based upon your performance against your objectives and
the Company’s determination as to available incentive compensation funding. The
calculation of and timing of any payouts for the corporate component of your
incentive compensation shall be consistent with the incentive compensation
program adopted by the Compensation Committee for the Executive Leadership Team
as a whole.

 

  2. Personal Strategies and Objectives—Twenty-five percent (25%) of your
incentive compensation is subject to fulfillment of your specific objectives as
Chief Financial Officer as identified in writing from time to time by QRS’ Chief
Executive Officer. Such factors may include the overall performance of you and
your direct reporting organization in meeting Company and individual
responsibilities, developing and executing appropriate Company strategies,
achieving a high degree of customer service and loyalty, ensuring employee
satisfaction and retention, and supporting overall Company objectives, and all
of such factors will be factors which may be directly affected by the actions of
the CFO. The calculation of and timing of any payouts for the personal component
of your incentive compensation shall be consistent with the incentive
compensation program adopted by the Compensation Committee for the Executive
Leadership Team as a whole.

 

LONG-TERM INCENTIVES:

 

It will be recommended that the Company grant you a stock option for 60,000
shares and a restricted share right award for 55,000 shares, each in accordance
with the Company’s 1993 Stock Option/Stock Issuance Plan. This recommendation
will be presented to the Compensation Committee of the Board of Directors for
its approval within 5 business days from the date on which you become employed
by QRS.

 

The grant date for your stock option grant set forth above shall be the date the
Board approves the grant, and the option price will be established by the
closing price of the stock on that date.

 

Your stock options will vest over a four-year period with 25% vesting beginning
on the anniversary of the grant date and the remainder vesting in equal monthly
increments thereafter. If your employment terminates for any reason, the options
that have vested as of your termination date shall remain exercisable for twelve
(12) months after the termination of your service with the Company, provided
that no option may be exercised after the specified expiration date of the
option term.

 

2.



--------------------------------------------------------------------------------

Your restricted share rights will vest in full on the third anniversary of your
grant date.

 

REIMBURSEMENT OF REASONABLE BUSINESS EXPENSES:

 

QRS will reimburse you for all business expenses reasonably incurred by you in
the performance of your duties hereunder. You will adhere to QRS’ travel and
entertainment polices and procedures, submit expense reports with appropriate
vouchers, receipts, and other substantiation of such expenses within thirty (30)
days after they are incurred. You should expect prompt reimbursement.

 

BENEFITS:

 

In addition to the benefits available to all QRS associates as defined in the
Employee Handbook, as Chief Financial Officer you are provided with additional
benefits as follows:

 

Life Insurance—The Company shall purchase and maintain in effect term life
insurance sufficient to provide a benefit equal to two times your annual base
salary.

 

Long-Term Disability Insurance—The Company shall purchase and maintain in effect
long-term disability insurance sufficient to provide you with an income equal to
66% of your base compensation while you are disabled and unable to perform the
duties of your current employment with QRS. You will have the option of
continuing this additional disability insurance coverage at your own expense in
the event of the termination of your employment. This additional insurance
benefit is taxable and will be reported for tax purposes as additional income to
you. The Company shall adjust your base compensation to include an amount
sufficient to compensate you for the federal and state taxes for which you will
be responsible on account of the additional income reported on account of this
disability insurance benefit.

 

Liability Insurance—The Company shall purchase and maintain in effect for the
period of relevant statute(s) of limitation, sufficient Director’s and Officer’s
liability insurance to provide you with reasonable coverage, including the
provision of legal counsel and/or reimbursement of appropriate legal fees you
pay personally, against all liability claims and judgments arising from your
legal exercise of your duties as an officer of QRS, including any actions filed
after you cease your duties as a Director or Officer or in the event of the
termination of your employment. The Company shall also provide in its bylaws, a
full indemnification for you as a QRS officer, to the maximum extent permissible
under Delaware law. The Company shall retain the sole discretion to determine
the amount and form of Director’s and Officer’s liability insurance that is
sufficient to provide you with reasonable coverage.

 

PTO—You will be entitled to 10 holidays per calendar year and 20 PTO (Personal
Time Off) days per calendar year. A prorated portion of PTO is accrued each pay
period. PTO may be used for vacation, illness, or other purposes at your
discretion. A maximum of 35 days of unused PTO may be accrued. Once you have
reached this cap, PTO will cease to accrue until the balance is reduced.

 

3.



--------------------------------------------------------------------------------

TERMINATION AND SEVERANCE:

 

This position is for no set period or term and just as you have the right to
resign your position at any time, for any reason, QRS reserves the right to
terminate your employment at any time, with or without good cause and with or
without advance notice.

 

If the Company terminates your employment without cause under circumstances not
entitling you to severance and accelerated vesting under “Change of Control”
below, you will become entitled to severance pay equal in the aggregate to six
months of your total annual targeted compensation at the level in effect at the
time of your termination. As a condition of receiving the severance benefits set
forth in this paragraph, you must sign a written release in a form acceptable to
the Company of any known and unknown claims by you against the Company arising
out of your employment, excluding any claims for indemnification against claims
made by third parties, and any time period during which you may revoke such
release must lapse. Such severance pay will be made in three equal installments
with the first payment occurring prior to the later of (a) ten days following
the termination of your employment or (b) ten days following the receipt of your
written release and expiration of any revocation period and the remaining two
payments to be made three and six months following the date that the Company
terminates your employment. All such payments will be subject to applicable
deductions and withholding taxes. The Company will also make COBRA payments on
your behalf for six (6) months following your termination. You shall receive no
severance benefits under this paragraph if the Company terminates your
employment for cause or you voluntarily resign your position.

 

For purposes of this agreement, termination “for cause” shall mean the Company’s
termination of your employment for any of the following reasons: (1) your
failure to perform in a diligent or competent fashion consistent with your
position as Chief Financial Officer the material duties of your job after a
written demand for such performance is delivered to you by the Company that
identifies the manner in which you have not substantially performed those duties
and that provides a reasonable period for you to cure those deficiencies; (2) a
material breach by you of your obligations under any confidential or proprietary
information agreements with the Company or of any of your fiduciary or legal
obligations as an officer of the Company, (3) your failure to follow in a
material respect Company policies or directives applicable to your position, (4)
any willful misconduct on your part or (5) any unauthorized activity on your
part that creates a material conflict of interest between you and the Company
after you have been provided a reasonable opportunity to refrain from that
activity.

 

CHANGE OF CONTROL BENEFITS:

 

  1. Should there occur a Corporate Transaction or a Change in Control (as those
terms are defined in the Company’s 1993 Stock Option/Stock Issuance Plan) and
either (i) your employment is subsequently involuntarily terminated other than
for “Misconduct” (as defined below) within twelve (12) months or (ii) you
subsequently resign within twelve (12) months by reason of a material reduction
in your base compensation, your annual total target compensation, or your
benefits (for this purpose, 15% will be deemed a material reduction of base
compensation, total target compensation and benefits), a material reduction in
your duties or responsibilities, or a change in your principal place of
employment that increases your commute by more than 25 miles, then you will be
entitled to severance pay equal in the aggregate to the amount of your targeted
total annual compensation at the level in effect at the time of your termination
or resignation or (if greater) at the level in effect immediately prior to the
Corporate Transaction

 

4.



--------------------------------------------------------------------------------

or Change in Control. The payments set forth in this paragraph shall be made in
three equal installments with the first payment occurring within ten days
following the termination of your employment and the remaining two payments to
be made three and six months following the date that the Company terminates your
employment. In addition, you shall be entitled to receive at the time of your
termination the pro-rata amount (based upon the length of your employment during
the fiscal year) of your annual incentive compensation calculated at 100% of
your target incentive compensation for the period of your service during the
fiscal year.

 

The Company shall also make COBRA payments on your behalf for a period of 12
months from the date you resign or are terminated.

 

  2.    a. Except to the extent otherwise provided in paragraph 3 below, should
a Corporate Transaction or Change in Control occur during your employment with
the Company, then all of your outstanding options will, immediately prior to the
specified effective date for the Corporate Transaction or Change in Control,
become exercisable for all the shares at the time subject to those options,
whether or not those options are to be assumed or replaced with a cash incentive
program, and those accelerated options may be exercised for all or any portion
of the option shares as fully vested shares.

 

  b. Except to the extent otherwise provided in paragraph 3 below, should a
Corporate Transaction or Change in Control occur during your employment with the
Company: (i) prior to June 30, 2004 and the per share consideration for such
transaction is less than $14.00, then 50% of your unvested restricted share
rights for QRS stock will immediately vest at the time of such Corporate
Transaction or Change in Control;

 

  (ii) prior to June 30, 2004 and the per share consideration for such
transaction is equal to or greater than $14.00, then all your unvested
restricted shares rights of QRS stock will vest at the time of such Corporate
Transaction or Change in Control;

 

  (iii) on or after June 30, 2004, then all of your unvested restricted share
rights for QRS stock will immediately vest at the time of such Corporate
Transaction or Change of Control.

 

  3. However, the following limitation will be in effect for (i) all of your
unvested restricted share rights for QRS stock and (ii) any unvested options
that are to be assumed by the successor entity (or parent company) or otherwise
continued in effect or which are to be replaced with a cash incentive program
that preserves the spread existing at the time of such Corporate Transaction or
Change in Control on any shares for which your options are not otherwise at that
time exercisable (the excess of the fair market value of those shares over the
exercise price): The accelerated vesting of those unvested restricted share
rights and options will be limited to the extent and only to the extent
necessary to assure that the parachute payment attributable to the accelerated
vesting of those share rights and options, when aggregated with any other
compensation that constitutes a parachute payment, would not constitute an
excess parachute payment under Internal Revenue Code Section 280G(b).

 

To the extent one of more of your options or unvested restricted share rights do
not vest on an accelerated basis upon a Corporate Transaction or Change in
Control by reason of such limitation, those options will continue to become
exercisable in accordance with the exercise

 

5.



--------------------------------------------------------------------------------

schedule indicated in the respective grant notices for those options, and those
unvested restricted share rights will continue to vest in accordance with the
vesting schedule set forth in the applicable restricted share right agreements.
However, following a Corporate Transaction or Change in Control should either
(i) your employment be involuntarily terminated other than for Misconduct or
(ii) you resign by reason of a material reduction in your base compensation,
your annual total target compensation, or your benefits (for this purpose, 15%
will be deemed a material reduction), a material reduction in your duties or
responsibilities, or a change in your principal place of employment that
increases your commute by more than 25 miles, at the time of such Corporate
Transaction or Change in Control or within twelve (12) months thereafter, then
each of your outstanding options, to the extent not otherwise fully exercisable
at that time, shall automatically accelerate and become immediately exercisable
for all the option shares and may be exercised for any or all of those shares as
fully vested shares at any time prior to the expiration or sooner termination of
the option term. In addition, each of your unvested restricted share rights
which would have vested upon such Corporate Transaction or Change in Control but
for the limitation of the first paragraph on this Section 3 will immediately
vest upon such a termination of employment or your resignation.

 

  4. If acceleration of vesting of your options and restricted share rights upon
such a termination of your employment, alone or when aggregated with other
compensation payable to you, constitute an “excess parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the “
Code”) and would subject you to an excise tax under Section 4999 of the Code (or
successor or similar provisions), the Company shall pay you an additional
amount, which, when reduced by all taxes thereon (including any additional tax
owed under Section 4999 of the Code (or successor or similar provision))
provides you with sufficient cash to pay the amount of excise tax owed by you on
all amounts payable hereunder. If the Internal Revenue Service asserts such an
excise tax and the Company does not believe such excise tax is due, you agree to
assist the Company in contesting such assertion; provided the Company advances
you funds to pay the amount of excise tax when asserted by the IRS and
indemnifies you for any penalties or interest resulting from such contest.

 

  5. Any of your options or restricted share rights that are assumed by the
successor entity (or parent company) in the Corporate Transaction or are
otherwise continued in effect following the Change in Control transaction shall
be appropriately adjusted to apply and pertain to the number and class of
securities that would have been issued to you in the consummation of such
Corporate Transaction or Change in Control had the options been exercised or the
restricted share rights settled immediately prior to such event. Appropriate
adjustments shall also be made to the option prices payable per share under the
options, provided the aggregate option prices payable shall remain the same.

 

  6. For purposes of this Agreement, Misconduct means (i) your willful
engagement in gross misconduct injurious to the Company or your commission of
any act of gross negligence or malfeasance with respect to your duties incident
to your employment; (ii) your willful failure to attend to the material duties
assigned to you by the Board of Directors; (iii) your commission of any act of
fraud, embezzlement or dishonesty against the Company or any affiliate thereof,
or (iv) your conviction for any criminal offense involving fraud or dishonesty
or any similar conduct that is injurious to the reputation of the Company. For
purposes of this Agreement, a Corporate Transaction shall not include any
merger, whether forward or reverse,

 

6.



--------------------------------------------------------------------------------

if, immediately after the merger, securities possessing 50% or more of the total
combined voting power of the surviving entity or parent thereof are beneficially
owned, directly or indirectly, by those persons who were the Company’s
stockholders immediately before the merger in substantially the same proportion
as their stockholdings immediately before the merger.

 

EMPLOYMENT AT WILL:

 

Your employment in the position of Chief Financial Officer will remain
employment at will. This means that your position is for no set period or term
and just as you have the right to resign your position at any time, for any
reason, QRS reserves the right to terminate your employment at any time, with or
without cause and with or without advance notice. If any contrary representation
has been made to you, this letter supersedes it. Neither subsequent agreement
contrary to this nor any amendment to this term can be made unless it is in
writing and signed by both of us and copied to QRS’ Vice President, Human
Resources.

 

I trust the above meets your approval. However, should you have any questions or
concerns, you should not hesitate to contact me. For our part we look forward to
your employment with QRS.

 

Sincerely,

 

/s/     Elizabeth A. Fetter        

--------------------------------------------------------------------------------

Elizabeth A. Fetter

President and Chief Executive Officer

 

cc: Steve Mitchell

 

I accept this offer of employment with QRS Corporation on the terms and
conditions described above and understand and agree that this offer supersedes
any other agreement, written or oral, I may have with QRS with respect to
employment or compensation by QRS, including salary, incentive, options,
termination and severance.

 

/s/    David B. Cooper        

     

11/6/03

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

David B. Cooper, Jr.      

Date

 

7.